UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2015 Date of reporting period:	July 31, 2014 Item 1. Schedule of Investments: Putnam Multi-Cap Core Fund The fund's portfolio 7/31/14 (Unaudited) COMMON STOCKS (94.8%) (a) Shares Value Aerospace and defense (2.9%) Boeing Co. (The) 2,293 $276,261 Curtiss-Wright Corp. 2,124 134,895 General Dynamics Corp. 2,620 305,937 Honeywell International, Inc. 1,320 121,216 L-3 Communications Holdings, Inc. 2,101 220,521 Northrop Grumman Corp. 4,080 502,942 Raytheon Co. 4,017 364,623 Textron, Inc. 2,822 102,636 TransDigm Group, Inc. 1,093 183,537 United Technologies Corp. 726 76,339 Air freight and logistics (0.2%) United Parcel Service, Inc. Class B 1,765 171,364 Airlines (1.4%) Alaska Air Group, Inc. 2,508 110,277 American Airlines Group, Inc. (NON) 2,335 90,715 Copa Holdings SA Class A (Panama) 694 105,398 Delta Air Lines, Inc. 7,297 273,346 JetBlue Airways Corp. (NON) 12,278 131,620 Southwest Airlines Co. 7,003 198,045 Spirit Airlines, Inc. (NON) 2,587 169,242 Auto components (1.2%) Dana Holding Corp. 5,420 121,300 Johnson Controls, Inc. 3,644 172,143 Lear Corp. 1,693 159,430 Magna International, Inc. (Canada) 1,428 153,367 TRW Automotive Holdings Corp. (NON) 3,114 318,531 Automobiles (0.3%) Ford Motor Co. 9,976 169,792 General Motors Co. 2,815 95,203 Banks (5.7%) Banc of California, Inc. 54,183 643,152 Bank of America Corp. 19,707 300,532 Capital Bank Financial Corp. Class A (NON) 3,200 72,896 Citigroup, Inc. 4,213 206,058 Comerica, Inc. 1,139 57,246 Huntington Bancshares, Inc. 7,047 69,202 Investors Bancorp, Inc. 32,250 333,788 JPMorgan Chase & Co. 17,577 1,013,666 KeyCorp 11,994 162,399 Pacific Premier Bancorp, Inc. (NON) 7,006 100,186 PNC Financial Services Group, Inc. 2,519 207,969 Regions Financial Corp. 19,443 197,152 SunTrust Banks, Inc. 1,380 52,509 SVB Financial Group (NON) 431 46,988 U.S. Bancorp 5,581 234,569 Wells Fargo & Co. 16,719 850,997 Beverages (2.0%) Coca-Cola Co. (The) 904 35,518 Coca-Cola Enterprises, Inc. 5,126 232,977 Dr. Pepper Snapple Group, Inc. 3,756 220,703 Molson Coors Brewing Co. Class B 2,832 191,245 Monster Beverage Corp. (NON) 1,470 94,021 PepsiCo, Inc. 9,429 830,695 Biotechnology (2.7%) AMAG Pharmaceuticals, Inc. (NON) 3,978 75,940 Amgen, Inc. 3,161 402,680 Biogen Idec, Inc. (NON) 914 305,632 Celgene Corp. (NON) 2,586 225,370 Cubist Pharmaceuticals, Inc. (NON) 1,181 71,923 Dynavax Technologies Corp. (NON) 40,541 60,001 Gilead Sciences, Inc. (NON) 7,377 675,364 InterMune, Inc. (NON) 4,218 185,044 Retrophin, Inc. (NON) 5,316 56,456 United Therapeutics Corp. (NON) 1,203 109,401 Building products (0.1%) Norcraft Companies, Inc. (NON) 2,830 39,903 Capital markets (3.3%) Ameriprise Financial, Inc. 1,826 218,390 Apollo Global Management, LLC Class A 4,315 113,312 Artisan Partners Asset Management, Inc. Class A 2,816 146,714 Bank of New York Mellon Corp. (The) 3,907 152,529 Carlyle Group LP (The) 6,670 222,645 Charles Schwab Corp. (The) 1,715 47,591 Goldman Sachs Group, Inc. (The) 731 126,368 Janus Capital Group, Inc. 6,270 71,415 KKR & Co. LP 8,647 198,189 Legg Mason, Inc. 2,165 102,729 Moelis & Co. (NON) 4,801 163,522 Morgan Stanley 2,220 71,795 Och-Ziff Capital Management Group, LLC Class A 16,445 223,816 RCS Capital Corp. Class A 22,850 471,167 State Street Corp. 2,921 205,755 WisdomTree Investments, Inc. (NON) 9,755 100,086 Chemicals (1.7%) Albemarle Corp. 3,026 185,615 CF Industries Holdings, Inc. 405 101,388 Croda International PLC (United Kingdom) 3,718 131,913 Dow Chemical Co. (The) 7,057 360,401 Huntsman Corp. 7,744 201,731 LyondellBasell Industries NV Class A 1,840 195,500 Monsanto Co. 655 74,074 Symrise AG (Germany) 1,782 93,271 Commercial services and supplies (1.2%) Cintas Corp. 2,912 182,291 KAR Auction Services, Inc. 7,247 212,410 MiX Telematics, Ltd. ADR (South Africa) (NON) 10,935 109,787 Pitney Bowes, Inc. 6,288 170,153 Tyco International, Ltd. 7,098 306,279 Communications equipment (2.0%) Cisco Systems, Inc. 21,847 551,200 CommScope Holding Co., Inc. (NON) 8,621 212,421 F5 Networks, Inc. (NON) 560 63,050 Juniper Networks, Inc. (NON) 10,714 252,208 Qualcomm, Inc. 6,965 513,321 Construction and engineering (0.3%) Fluor Corp. 1,893 137,943 Quanta Services, Inc. (NON) 2,845 95,279 Construction materials (0.2%) CaesarStone Sdot-Yam, Ltd. (Israel) 3,331 144,432 Consumer finance (0.9%) American Express Co. 1,314 115,632 Capital One Financial Corp. 3,794 301,775 Discover Financial Services 4,684 286,005 Containers and packaging (0.5%) Ball Corp. 3,367 206,262 Berry Plastics Group, Inc. (NON) 4,967 120,648 MeadWestvaco Corp. 1,673 69,931 Diversified consumer services (0.2%) Chegg, Inc. (NON) (S) 16,455 105,806 ITT Educational Services, Inc. (NON) (S) 3,888 55,326 Diversified financial services (1.1%) Berkshire Hathaway, Inc. Class B (NON) 761 95,452 Gain Capital Holdings, Inc. 7,933 50,454 Moody's Corp. 995 86,565 Voya Financial, Inc. 16,859 625,469 Diversified telecommunication services (1.2%) AT&T, Inc. 2,923 104,030 Iridium Communications, Inc. (NON) (S) 21,065 172,312 Verizon Communications, Inc. 13,964 704,065 Electric utilities (1.1%) American Electric Power Co., Inc. 6,704 348,541 Edison International 2,738 150,042 Entergy Corp. 4,616 336,183 Electrical equipment (0.2%) Generac Holdings, Inc. (NON) 4,573 198,468 Electronic equipment, instruments, and components (0.5%) Anixter International, Inc. 2,048 176,067 CDW Corp. of Delaware 5,293 163,501 Corning, Inc. 4,581 90,017 Energy equipment and services (2.3%) Cameron International Corp. (NON) 2,216 157,137 Compressco Partners LP 15,000 331,200 Halliburton Co. 8,872 612,079 Helmerich & Payne, Inc. 1,129 119,968 Nabors Industries, Ltd. 4,222 114,670 National Oilwell Varco, Inc. 1,020 82,661 Schlumberger, Ltd. 2,926 317,149 Seventy Seven Energy, Inc. (NON) 200 4,486 Willbros Group, Inc. (NON) 7,741 89,718 Food and staples retail (1.9%) CVS Caremark Corp. 9,435 720,457 Kroger Co. (The) 6,936 339,725 Wal-Mart Stores, Inc. 4,834 355,686 Whole Foods Market, Inc. 1,871 71,510 Food products (1.4%) Amira Nature Foods, Ltd. (United Arab Emirates) (NON) 11,955 179,445 Annie's, Inc. (NON) 3,416 99,679 Archer Daniels-Midland Co. 5,880 272,832 Ingredion, Inc. 1,804 132,829 Kellogg Co. 1,547 92,557 Pinnacle Foods, Inc. 3,895 117,356 S&W Seed Co. (NON) (S) 5,372 34,327 Tyson Foods, Inc. Class A 4,987 185,566 Gas utilities (0.6%) AGL Resources, Inc. 5,787 298,841 UGI Corp. 4,370 212,120 Health-care equipment and supplies (1.5%) Baxter International, Inc. 1,603 119,728 Covidien PLC 3,293 284,877 GenMark Diagnostics, Inc. (NON) 3,167 33,887 Medtronic, Inc. 2,601 160,586 St. Jude Medical, Inc. 5,008 326,472 Zimmer Holdings, Inc. 3,040 304,213 Health-care providers and services (3.7%) Aetna, Inc. 2,308 178,939 AmSurg Corp. (NON) 7,891 376,874 Cardinal Health, Inc. 2,682 192,165 CIGNA Corp. 1,468 132,179 ExamWorks Group, Inc. (NON) 4,064 143,419 Express Scripts Holding Co. (NON) 691 48,128 HCA Holdings, Inc. (NON) 8,192 535,020 Humana, Inc. 1,221 143,651 Kindred Healthcare, Inc. 5,430 129,777 LifePoint Hospitals, Inc. (NON) 3,970 284,728 McKesson Corp. 1,595 306,017 Premier, Inc. Class A (NON) 3,062 86,655 UnitedHealth Group, Inc. 2,662 215,755 WellPoint, Inc. 1,693 185,908 Hotels, restaurants, and leisure (3.7%) Bloomin' Brands, Inc. (NON) 20,587 403,299 Boyd Gaming Corp. (NON) 6,520 71,720 Carrols Restaurant Group, Inc. (NON) 150,499 1,130,247 Dunkin' Brands Group, Inc. 2,540 108,864 Hilton Worldwide Holdings, Inc. (NON) 5,714 138,336 Las Vegas Sands Corp. 5,883 434,460 Marriott International, Inc. Class A 2,199 142,297 McDonald's Corp. 320 30,259 Penn National Gaming, Inc. (NON) 16,044 168,141 Royal Caribbean Cruises, Ltd. 1,423 84,882 Vail Resorts, Inc. 1,050 79,275 Wyndham Worldwide Corp. 2,202 166,361 Household durables (0.7%) Dixie Group, Inc. (The) (NON) 9,735 81,677 New Home Co., Inc. (The) (NON) 3,661 47,630 UCP, Inc. Class A (NON) 9,020 112,479 WCI Communities, Inc. (NON) 2,994 51,467 Whirlpool Corp. 1,636 233,359 Household products (0.6%) Colgate-Palmolive Co. 2,102 133,267 Energizer Holdings, Inc. 2,106 241,685 Procter & Gamble Co. (The) 976 75,464 Independent power and renewable electricity producers (0.4%) AES Corp. 8,125 118,706 NRG Energy, Inc. 6,943 214,955 Industrial conglomerates (0.6%) General Electric Co. 5,580 140,337 Siemens AG (Germany) 1,157 143,136 Toshiba Corp. (Japan) 35,000 155,859 Insurance (2.4%) Allstate Corp. (The) 2,622 153,256 American International Group, Inc. 11,286 586,646 Assured Guaranty, Ltd. 11,970 267,170 Genworth Financial, Inc. Class A (NON) 4,334 56,775 Hartford Financial Services Group, Inc. (The) 2,483 84,819 Lincoln National Corp. 2,354 123,326 MetLife, Inc. 2,945 154,907 Prudential PLC (United Kingdom) 6,680 153,820 Travelers Cos., Inc. (The) 2,490 223,004 Unum Group. 2,529 86,821 Internet and catalog retail (0.5%) Amazon.com, Inc. (NON) 231 72,301 Bigfoot GmbH (acquired 8/2/13, cost $43,961) (Private) (Brazil) (F) (RES) (NON) 2 28,816 Expedia, Inc. 1,513 120,162 Priceline Group, Inc. (The) (NON) 134 166,488 Internet software and services (2.1%) eBay, Inc. (NON) 2,434 128,515 Facebook, Inc. Class A (NON) 4,352 316,173 Google, Inc. Class A (NON) 649 376,128 Google, Inc. Class C (NON) 582 332,671 Pandora Media, Inc. (NON) 1,864 46,824 Qihoo 360 Technology Co., Ltd. ADR (China) (NON) 636 57,971 VeriSign, Inc. (NON) 2,160 116,748 Yahoo!, Inc. (NON) 5,278 189,005 Yandex NV Class A (Russia) (NON) 2,327 70,462 IT Services (2.3%) Accenture PLC Class A 1,620 128,434 Alliance Data Systems Corp. (NON) 310 81,310 CACI International, Inc. Class A (NON) 1,647 113,627 Cognizant Technology Solutions Corp. Class A (NON) 1,696 83,189 Computer Sciences Corp. 3,327 207,572 DST Systems, Inc. 2,166 195,092 IBM Corp. 2,948 565,043 MasterCard, Inc. Class A 4,138 306,833 Visa, Inc. Class A 406 85,670 Xerox Corp. 4,894 64,894 Leisure products (0.2%) Malibu Boats, Inc. Class A (NON) 7,101 136,694 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 4,074 228,511 PerkinElmer, Inc. 1,524 70,439 Machinery (1.4%) Caterpillar, Inc. 5,100 513,825 Deere & Co. 1,375 117,026 IDEX Corp. 1,722 130,562 Joy Global, Inc. 2,126 125,987 Middleby Corp. (The) (NON) 970 70,674 Trinity Industries, Inc. 3,444 150,296 Media (3.9%) CBS Corp. Class B (non-voting shares) 2,399 136,335 Comcast Corp. Class A 6,090 327,216 DIRECTV (NON) 5,386 463,465 DISH Network Corp. Class A (NON) 2,535 156,815 Liberty Global PLC Ser. C (United Kingdom) 2,684 107,333 Live Nation Entertainment, Inc. (NON) 9,943 230,777 SFX Entertainment, Inc. (NON) 9,948 68,144 Time Warner Cable, Inc. 1,816 263,502 Time Warner, Inc. 6,910 573,668 Townsquare Media, Inc. (NON) 45,000 492,750 Walt Disney Co. (The) 3,289 282,459 Metals and mining (1.3%) Alcoa, Inc. 10,493 171,980 Cliffs Natural Resources, Inc. (S) 8,828 154,049 Constellium NV Class A (Netherlands) (NON) 3,386 98,126 Freeport-McMoRan, Inc. (Indonesia) 5,976 222,427 Hi-Crush Partners LP (Units) 3,351 204,981 U.S. Silica Holdings, Inc. 2,798 157,304 Multiline retail (0.7%) Kohl's Corp. 3,344 179,038 Macy's, Inc. 4,947 285,887 Target Corp. 993 59,173 Oil, gas, and consumable fuels (6.6%) Apache Corp. 3,389 347,915 BP PLC ADR (United Kingdom) 1,402 68,656 BPZ Resources, Inc. (NON) 18,688 48,963 Cabot Oil & Gas Corp. 3,475 114,501 Chesapeake Energy Corp. 2,808 74,047 Chevron Corp. 860 111,146 Concho Resources, Inc. (NON) 1,253 176,422 ConocoPhillips 2,147 177,128 CONSOL Energy, Inc. 3,858 149,768 Continental Resources, Inc. (NON) 594 87,187 ECA Marcellus Trust 1 (Units) 87,634 623,954 EOG Resources, Inc. 4,051 443,341 EP Energy Corp. Class A (NON) 5,984 119,680 EV Energy Partners LP 2,301 84,355 Exxon Mobil Corp. 10,227 1,011,859 Hess Corp. 1,953 193,308 Marathon Oil Corp. 3,196 123,845 Memorial Production Partners LP (Units) 5,821 131,729 Occidental Petroleum Corp. 3,678 359,377 PBF Energy, Inc. Class A 3,502 94,904 QEP Resources, Inc. 4,294 141,917 SandRidge Permiam Trust 14,940 189,290 Suncor Energy, Inc. (Canada) 4,164 171,015 Valero Energy Corp. 4,827 245,212 Paper and forest products (0.2%) International Paper Co. 3,727 177,033 Personal products (0.3%) Coty, Inc. Class A 7,813 133,680 Herbalife, Ltd. 1,741 91,228 Pharmaceuticals (4.5%) AbbVie, Inc. 3,155 165,133 Allergan, Inc. 1,128 187,090 AstraZeneca PLC (United Kingdom) 1,429 104,110 Catalent, Inc. (NON) 20,000 399,800 Eli Lilly & Co. 4,278 261,215 Impax Laboratories, Inc. (NON) 3,375 78,941 Jazz Pharmaceuticals PLC (NON) 920 128,552 Johnson & Johnson 6,729 673,506 Medicines Co. (The) (NON) 2,630 61,463 Merck & Co., Inc. 11,461 650,297 Pfizer, Inc. 25,059 719,193 Shire PLC ADR (United Kingdom) 662 163,183 Professional services (0.1%) TrueBlue, Inc. (NON) 4,370 117,946 Real estate investment trusts (REITs) (2.1%) Altisource Residential Corp. 5,705 132,299 American Tower Corp. 1,139 107,510 Armada Hoffler Properties, Inc. 7,888 74,147 Boston Properties, Inc. 251 29,982 Brixmor Property Group, Inc. 7,462 169,014 CatchMark Timber Trust, Inc. Class A 59,318 711,816 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 10,582 145,079 Host Hotels & Resorts, Inc. 7,769 168,898 Parkway Properties, Inc. 7,062 146,395 Prologis, Inc. 684 27,914 Real estate management and development (0.5%) Altisource Portfolio Solutions SA (NON) (S) 760 82,369 CBRE Group, Inc. Class A (NON) 6,125 188,895 RE/MAX Holdings, Inc. Class A 5,084 148,961 Road and rail (1.1%) Avis Budget Group, Inc. (NON) 3,119 175,257 Genesee & Wyoming, Inc. Class A (NON) 924 92,151 Knight Transportation, Inc. 6,136 147,019 Union Pacific Corp. 4,759 467,857 Semiconductors and semiconductor equipment (3.2%) Atmel Corp. (NON) 12,562 103,008 Broadcom Corp. Class A 6,251 239,163 Intel Corp. 13,956 472,969 Lam Research Corp. 1,666 116,620 Marvell Technology Group, Ltd. 14,355 191,496 Maxim Integrated Products, Inc. 5,418 158,802 Micron Technology, Inc. (NON) 16,939 517,486 Microsemi Corp. (NON) 6,015 144,240 NVIDIA Corp. 6,892 120,610 Teradyne, Inc. 11,057 201,459 Texas Instruments, Inc. 4,118 190,458 Xilinx, Inc. 1,626 66,877 Software (4.4%) Activision Blizzard, Inc. 12,560 281,093 Electronic Arts, Inc. (NON) 2,416 81,178 EnerNOC, Inc. (NON) 6,625 118,720 Mentor Graphics Corp. 5,593 110,462 Microsoft Corp. 26,841 1,158,458 Oracle Corp. 20,121 812,687 Symantec Corp. 7,640 180,762 TiVo, Inc. (NON) 42,214 568,200 TubeMogul, Inc. (NON) 24,400 220,820 Specialty retail (2.3%) American Eagle Outfitters, Inc. 15,641 166,733 Bed Bath & Beyond, Inc. (NON) 1,282 81,138 Best Buy Co., Inc. 2,887 85,831 Chico's FAS, Inc. 9,251 146,258 Children's Place Retail Stores, Inc. (The) 2,189 109,888 Gap, Inc. (The) 5,474 219,562 Home Depot, Inc. (The) 3,632 293,647 Lowe's Cos., Inc. 3,871 185,227 Michaels Cos., Inc. (The) (NON) 14,348 216,368 Office Depot, Inc. (NON) 23,081 115,636 Select Comfort Corp. (NON) 5,623 113,585 TJX Cos., Inc. (The) 2,591 138,074 Technology hardware, storage, and peripherals (3.8%) Apple, Inc. 18,939 1,810,000 EMC Corp. 3,815 111,780 Hewlett-Packard Co. 10,900 388,149 NetApp, Inc. 3,766 146,271 SanDisk Corp. 2,357 216,160 Seagate Technology PLC 2,769 162,263 Western Digital Corp. 1,645 164,220 Textiles, apparel, and luxury goods (0.3%) Hanesbrands, Inc. 1,131 110,510 Michael Kors Holdings, Ltd. (NON) 1,380 112,442 NIKE, Inc. Class B 721 55,611 Thrifts and mortgage finance (0.1%) Radian Group, Inc. 8,875 112,358 Tobacco (1.0%) Altria Group, Inc. 7,952 322,851 Lorillard, Inc. 4,543 274,761 Philip Morris International, Inc. 2,517 206,419 Trading companies and distributors (0.7%) Air Lease Corp. 3,576 123,193 DXP Enterprises, Inc. (NON) 1,808 128,422 HD Supply Holdings, Inc. (NON) 3,427 87,114 United Rentals, Inc. (NON) 1,905 201,740 Veritiv Corp. (NON) 71 2,834 Water utilities (0.1%) American Water Works Co., Inc. 2,409 115,070 Total common stocks (cost $69,845,271) INVESTMENT COMPANIES (1.9%) (a) Shares Value FS Investment Corp. 16,233 $169,960 iShares MSCI Taiwan ETF (United Kingdom) 3,719 75,793 SPDR S&P rust 6,480 1,251,223 Total investment companies (cost $1,466,590) CONVERTIBLE PREFERRED STOCKS (1.1%) (a) Shares Value AmSurg Corp. Ser. A-1, $5.25 cv. pfd. (NON) 2,324 $242,719 Banc of California, Inc. zero % cv. pfd. (NON) 5,050 290,375 Iridium Communications, Inc. Ser. B, 6.75% cv. pfd. (NON) 285 92,024 Iridium Communications, Inc. 144A $7.00 cv. pfd. 213 23,244 Post Holdings, Inc. $5.25 cv. pfd. (NON) 1,680 163,783 Tyson Foods, Inc. $2.375 cv. pfd. (NON) 1,776 87,734 Total convertible preferred stocks (cost $834,250) SHORT-TERM INVESTMENTS (3.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 460,025 $460,025 Putnam Short Term Investment Fund 0.05% (AFF) 2,297,864 2,297,864 Total short-term investments (cost $2,757,889) TOTAL INVESTMENTS Total investments (cost $74,904,000) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2014 through July 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $79,694,590. (b) The aggregate identified cost on a tax basis is $74,907,676, resulting in gross unrealized appreciation and depreciation of $7,577,631 and $1,786,272, respectively, or net unrealized appreciation of $5,791,359. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $28,816, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $1,032,348 $8,797,139 $7,531,623 $304 $2,297,864 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $460,025, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $444,775. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $601,300 to cover the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $11,108,368 $— $28,816 Consumer staples 5,686,483 — — Energy 7,118,587 — — Financials 12,729,045 153,820 — Health care 10,144,112 104,110 — Industrials 7,783,667 298,995 — Information technology 14,542,357 — — Materials 2,845,882 225,184 — Telecommunication services 980,407 — — Utilities 1,794,458 — — Total common stocks Convertible preferred stocks 378,109 521,770 — Investment companies 1,496,976 — — Short-term investments 2,297,864 460,025 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 26 2014
